           Case 2:19-cv-00244-RAH-SRW Document 35 Filed 04/30/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

KENNETH BOLLING,                                       )
                                                       )
           Plaintiff,                                  )
                                                       )
vs.                                                    )       Case No. 2:19-CV-244
                                                       )
CITY OF MONTGOMERY,                                    )
                                                       )
           Defendant.                                  )


                                  DEFENDANT’S WITNESS LIST

           COMES NOW the Defendant City of Montgomery, and submits the following names of

potential witnesses to be called in the trial of the above styled matter:

EXPECT TO CALL:

      1.    Kenneth Bolling, Plaintiff.

      2. Chief Miford Jordan

      3. Ronald Sams

      4. J.L. Petrey

      5. Matthew Manning

      6. Thomas Hawkins

      7. Carrie Dunnivan

      8. City of Montgomery Corporate Representative
             a. City Employee Handbook
             b. Personnel Rules
             c. Employee benefits


MAY CALL:

      9. Assistant Chief Stanley Cooper
     Case 2:19-cv-00244-RAH-SRW Document 35 Filed 04/30/20 Page 2 of 3




   10. Assistant Chief Ronnie Bozeman

   11. Deputy Chief A.L. Wright

   12. Lisa McKinnon

   13. Ebony McKinnon

   14. Keiona Bolling

   15. All witnesses identified on Plaintiff’s Witness List.

   16. Any witnesses necessary for rebuttal.

   17. Any witnesses necessary for impeachment.

   18. Any witness necessary for authentication of evidence.

   19. Any witnesses discovered hereafter.

   20. The Defendant, reserves the right to amend this witness list if necessary.

      Dated this the 30th day of April, 2020.


                                                     /s/Stacy Lott Bellinger
                                                     STACY LOTT BELLINGER (REE050)
                                                     ASB 3470 D63S
OF COUNSEL:
City of Montgomery
103 North Perry Street
Montgomery, Alabama 36104
Telephone: (334) 625-2050
Facsimile: (334) 625-2310
Email- sbellinger@montgomeryal.gov
      Case 2:19-cv-00244-RAH-SRW Document 35 Filed 04/30/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of April, 2020, I electronically filed the foregoing

with the Clerk of the court using the CM/ECF system which will send notification of such filing

to the following parties or counsel:



K. David Sawyer, Esq.
Julian L. McPhillips, Jr.
McPhillips Shinbaum, LLP
516 S. Perry Street
Montgomery, Alabama 36104
kdsawyer64@outlook.com
jullianmcphillips@msg-lawfirm.com


                                                    /s/ Stacy Lott Bellinger
                                                    Of Counsel
